      Case: 1:20-cv-02130 Document #: 1 Filed: 04/03/20 Page 1 of 8 PageID #:1




                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
______________________________________________________________________________

WILDBERRY CONDOMINIUM           )
ASSOCIATION,                    )
                                )                           Case No.
     Plaintiff,                 )
                                )
v.                              )
                                )
THE TRAVELERS INDEMNITY COMPANY )                           JURY DEMAND
OF AMERICA,                     )
                                )
     Defendant.                 )


                     PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________

       Now comes the Plaintiff, Wildberry Condominium Association, an Illinois not-for-profit

corporation, and files its Original Complaint against Defendant, The Travelers Indemnity

Company of America, and states as follows:

                                PARTIES AND JURISDICTION

       1.      Plaintiff, Wildberry Condominium Association (“Wildberry” or “Plaintiff”) is a

not-for-profit corporation organized under the laws of the State of Illinois.

       2.      Upon information and belief, The Travelers Indemnity Company of America

(“Travelers” of “Defendant”) is a Connecticut insurance company registered with the Illinois

Department of Insurance to do business within the state of Illinois and whose headquarters is

located at One Tower Square, Hartford, Connecticut 06183. Travelers may be served through its

agent for service of process, Director, Illinois Department of Insurance, 320 W. Washington,

Springfield, Illinois 62767.




                                                 1
        Case: 1:20-cv-02130 Document #: 1 Filed: 04/03/20 Page 2 of 8 PageID #:2




         3.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332(a)(1) as

this matter is one between citizens of different states and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

         4.       Venue is proper in this jurisdictional district pursuant to 28 U.S.C. §1391(a)(2)/

§1391(b)(2) because the property that is subject to this matter is located in this district.

                                       CONDITIONS PRECEDENT

         5.       All conditions precedent to Plaintiff’s right to recover have been fully performed

or have been waived by Defendant.

                            FACTS GIVING RISE TO THE COMPLAINT

         6.       On or about July 30, 2017, a wind and hail-related storm damaged twenty-eight

(28) buildings in a condominium complex held by Wildberry, located at 220 Green Knoll Lane,

Streamwood, IL 60107 (the “Property”). The Property sustained both hail and wind damage on

all buildings at the Property.

         7.       On July 30, 2017, and at all times relevant, Travelers insured the Property against

such losses pursuant to Policy No. 680-6G511480-17-42 for the July 30, 2017 loss, with effective

dates of March 20, 2017 to March 20, 2018 (hereinafter, the “Policy”). A true and correct copy of

the Policy’s Coverage Declarations is attached as Exhibit A.1

         8.       After receiving the claim, Travelers approved $150,372.31 in covered damages2

under the Policy for roof damages on only five (5) of the buildings at the Property.

         9.       Since that time, Wildberry provided Travelers with photographs and additional

evidence, showing that, among other things, the roofs on all twenty-eight (28) buildings at the



1
  Plaintiff has requested a certified and complete copy of the Policy from Travelers and will attach the same upon
receipt.
2
  Measured at “replacement cost” value under the Policy.



                                                          2
        Case: 1:20-cv-02130 Document #: 1 Filed: 04/03/20 Page 3 of 8 PageID #:3




Property sustained hail damage. In addition, Wildberry provided Travelers a copy of a local

building ordinance in the Village of Streamwood, Illinois, which requires monolithic replacement

of all roofs and siding.3 Despite the evidence of covered damages provided by Wildberry and the

code requirements, Travelers refused to increase its adjustment, and after passing the claim to

multiple adjusters, became completely non-responsive.

         10.      On or about March 21, 2019, after failing to receive any substantive response from

Travelers in furtherance of the adjustment, Wildberry submitted a Proof of Loss claiming

$3,479,205.50 in damages resulting from the July 30, 2017 loss (the “POL”), along with a damage

estimate detailing the necessary repairs to all twenty-eight (28) buildings at the Property.

         11.      Since Wildberry submitted the POL nearly eleven months ago, Travelers has passed

the claim to multiple adjusters, but has provided no substantive, written communications regarding

coverage.

         12.      Eventually, and after numerous and repeated attempts to contact Travelers, on or

about December 12, 2019, Travelers emailed Wildberry’s retained public adjuster and stated that,

because there have been several hail storms since July 21, 20174, a new claim would need to be

submitted.5 However, Travelers did not provide a written denial of the claim that complies with

the Illinois Administrative Code.6




3
  See Village Code 9-5-2-3D subsection R324.
4
  Notably, this date of loss is incorrect; the actual date of loss is July 30, 2017.
5
  Notwithstanding that Travelers has an incorrect date of loss, ironically, insurance carriers routinely claim that they
are able to determine the dates of loss and whether certain damage is “old hail” or hail outside the policy period
when it benefits them to do so. However, when the insurance carrier has a fiduciary obligation to its insured to
determine if there is covered damage, they refuse a re-inspection which is necessary to make a determination of
what damage occurred during the policy period.
6
  See 50 Ill. Admin. Code 919.80(d)(8)(C), which requires an insurance company, in its denial letter, to “advise the
insured in writing of the number of days the period was tolled, and how many days are left before the expiration of
the time to bring suit.”



                                                           3
       Case: 1:20-cv-02130 Document #: 1 Filed: 04/03/20 Page 4 of 8 PageID #:4




       13.     Given Travelers’ refusal to re-inspect the Property and increase its offer, it is clear

that the parties dispute the amount of the loss at the Property as a result of the July 30, 2017 loss.

Consequently, on or about January 31, 2020, Wildberry’s retained public adjuster sent a letter to

Travelers, requesting re-inspection and, alternatively, invoking the appraisal provision contained

in the Policy, which details the contractual rights and obligations of the parties when the parties

dispute the amount of the loss (hereinafter, the “Appraisal Provision”). The Appraisal Provision

provides, in relevant part:

               E.      PROPERTY LOSS CONDITIONS

               The following conditions apply in addition to the Common Policy
               Conditions:

               2.      Appraisal

               If we and you disagree on the value of the property, the amount of Net
               Income and operating expense or the amount of loss, either may make
               written demand for an appraisal of the loss. In this event, each party will
               select a competent and impartial appraiser. The two appraisers will
               select an umpire. If they cannot agree, either may request that selection
               be made by a judge of a court having jurisdiction. The appraiser will
               state separately the value of the property, the amount of Net Income and
               operating expense or the amount of loss. If they fail to agree, they will
               submit their differences to the umpire. A decision agreed to by any two will
               be binding. Each party will:

                       a. Pay its chosen appraiser; and
                       b. Bear the other expenses of the appraisal and umpire equally.

       14.     Despite Wildberry’s attempt to participate in a reinspection with Travelers and,

alternatively invoking the Appraisal Provision contained in the Policy, Travelers failed to respond

to Wildberry’s retained public adjuster, thereby necessitating the filing of this lawsuit.

                                      CAUSES OF ACTION

                                Count 1 - Declaratory Judgment




                                                  4
       Case: 1:20-cv-02130 Document #: 1 Filed: 04/03/20 Page 5 of 8 PageID #:5




          15.   Plaintiff restates and realleges all of the foregoing paragraphs and incorporates

them by reference as if fully set forth herein.

          16.   Pursuant to Federal Rule of Civil Procedure 57, a justiciable controversy exists

between Wildberry and Travelers with respect to Travelers’ Policy. Specifically, Wildberry is

entitled to coverage for the loss, payment for the loss and an appraisal proceeding pursuant to said

Policy.

          17.   Wildberry seeks the Court to declare that Wildberry is entitled to coverage under

the Policy for the full extent of damages sustained as a result of the July 30, 2017 loss.

          18.   Wildberry further seeks the Court to: (i) declare that appraisal is the appropriate

form of dispute resolution for this matter, and (ii) compel Travelers to submit the damages

sustained from the July 30, 2017 loss to the appraisal process pursuant to the terms of the Policy.

          19.   Wildberry further seeks the Court to declare that: (i) Wildberry is entitled to

payment under the Policy for the damages sustained from the July 30, 2017 loss, and (ii) the

appraisal panel shall determine the amount of the loss in accordance with the Policy and Illinois

law.

                                  Count 2 - Breach of Contract

          20.   Plaintiff restates and realleges all of the foregoing paragraphs and incorporates

them by reference as if fully set forth herein.

          21.   Travelers breached the contract of insurance it had with WIldberry.

          22.   Travelers breached the contract by its failure to properly investigate, adjust and pay

the claim for all covered damages as required by the Policy and Illinois law.




                                                  5
         Case: 1:20-cv-02130 Document #: 1 Filed: 04/03/20 Page 6 of 8 PageID #:6




          23.     As a direct result of Travelers breaching its insurance contract with Wildberry,

Wildberry has suffered damages in an amount in excess of $75,000, exclusive of interests and

costs, in an amount to be proven at trial.

                         Count 3 - Violation of Illinois “Bad Faith” Statute7

          24.     Plaintiff restates and realleges all of the foregoing paragraphs and incorporates

them by reference as if fully set forth herein.

          25.     As set forth above, Travelers failed to act in good faith and has violated numerous

Unfair Claims Practices, as set forth in 215 ILCS 5/155.

          26.     Travelers has acted in bad faith, in a vexatious manner, and unreasonably during

the purported adjustment of this claim.

          27.     Among other things, Travelers’ vexatious and unreasonable conduct includes: (i)

refusing and/or failing to conduct an adequate investigation of the loss and damage, including

failing to inspect the majority of the buildings; (ii) engaging in massive delays, passing the claim

to multiple adjusters, and providing no substantive communication regarding coverage for nearly

a year after Wildberry submitted its POL; (iii) failing and/or refusing to open coverage on all

twenty-eight (28) buildings, without a full inspection, when there was obvious evidence that there

was hail and wind damage on roofs that was identical to those roofs that had already been approved

for replacement; (iv) failing and/or refusing to perform a re-inspection and/or properly investigate

the loss and damage when Wildberry provided photographic evidence and engineering analysis to

Travelers to support the claim; (v) approving repairs that directly contradict the requirements of

local code and ordinance without a proper investigation of the same; and/or (vi) “low-balling” the




7
    See 215 ILCS 5/155



                                                   6
       Case: 1:20-cv-02130 Document #: 1 Filed: 04/03/20 Page 7 of 8 PageID #:7




settlement value of the claim and/or underpaying the claim with the intent to deprive Wildberry of

the value of their replacement cost Policy.

       28.     The conduct and actions of Travelers, as set forth above, was unreasonable and

vexatious, which entitles Wildberry to certain extracontractual damages under Section 155 of the

Illinois Insurance Code, which provides in relevant part:

       (1) In any action by or against a company wherein there is in issue the liability of
           a company on a policy or policies of insurance or the amount of the loss payable
           thereunder, or for any unreasonable delay in settling a claim, and it appears to
           the court that such action or delay is vexatious and unreasonable, the court may
           allow as part of the taxable costs in the action reasonable attorney fees, other
           costs, plus an amount not to exceed any one of the following amounts:

               (a) 60% of the amount which the court or jury finds such party is entitled
                   to recover against the company, exclusive of all costs;

               (b) $60,000;

               (c) the excess of the amount which the court or jury finds such party is
                   entitled to recover, exclusive of costs, over the amount, if any, which
                   the company offered to pay in settlement of the claim prior to the action.

                                       ATTORNEYS’ FEES

       29.     Plaintiff restates and realleges all of the foregoing paragraphs and incorporates

them by reference as if fully set forth herein.

       30.     Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.

       31.     Plaintiff is entitled to reasonable and necessary attorneys’ fees pursuant to 215

ILCS 5/155 and such other relief as this Court deems just and proper.

                                         JURY DEMAND

       32.     Plaintiffs demand a trial by jury of all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.




                                                  7
       Case: 1:20-cv-02130 Document #: 1 Filed: 04/03/20 Page 8 of 8 PageID #:8




                                             PRAYER

       WHEREFORE, Plaintiff, Wildberry Condominium Association, prays that upon final

hearing, that it recover all damages for and against Defendant, The Travelers Indemnity Company

of America, that may be reasonably established by a preponderance of evidence; that an order be

entered compelling the parties to submit to appraisal their dispute over the value of the loss; and

that Plaintiff be awarded attorney’s fees through trial and appeal, costs of court, pre-judgment

interest, post-judgment interest, and such other and further relief, general or special, at law or in

equity, to which Plaintiff may show itself to be justly entitled.

Dated: April 3, 2020

                                             Respectfully submitted,

                                             WILDBERRY CONDOMINIUM ASSOCIATION


                                             By:     s/ James P. Kenny
                                                   ONE OF PLAINTIFF’S ATTORNEYS


Eric T. Green
GREEN HODGES & GOWLAND, PLLC
10440 N. Central Expressway, Suite 800
Dallas, Texas 75231
(800) 683-6975
eric@ghglawyers.com


James P. Kenny
LAW OFFICES OF JAMES P. KENNY, P.C.
135 South LaSalle St., Ste. 2200
Chicago, IL 60603
(312) 641-0700
james@kennylawfirm.com




                                                   8
